                                    Case 3:20-cv-04621 Document 5 Filed 07/10/20 Page 1 of 8



                         1   Charles F. Robinson (SBN 113197)
                             charles.robinson@ucop.edu
                         2   Margaret L. Wu (SBN 184167)
                             margaret.wu@ucop.edu
                         3   Allison M. Woodall (SBN 178533)
                             allison.woodall@ucop.edu
                         4   Sonya U. Sanchez (SBN 247541)
                             sonya.sanchez@ucop.edu
                         5   UNIVERSITY OF CALIFORNIA
                             OFFICE OF THE GENERAL COUNSEL
                         6   1111 Franklin Street, 8th Floor
                             Oakland, CA 94607-5200
                         7   Telephone: 510.987.9800

                         8   Jennifer S. Romano (SBN 195953)
                             jromano@crowell.com
                         9   Emily T. Kuwahara (SBN 252411)
                             ekuwahara@crowell.com
                    10       CROWELL & MORING LLP
                             515 South Flower Street, 40th Floor
                    11       Los Angeles, California 90071
                             Telephone: 213.622.4750
                    12
                             (Additional counsel listed on signature page)
                    13
                             Attorneys for Plaintiff
                    14       THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

                    15                                    UNITED STATES DISTRICT COURT
                                                         NORTHERN DISTRICT OF CALIFORNIA
                    16                                   SAN FRANCISCO/OAKLAND DIVISION

                    17       THE REGENTS OF THE UNIVERSITY                   Case No. 3:20-cv-04621
                             OF CALIFORNIA, a California
                    18       Corporation,                                    PLAINTIFF THE REGENTS OF THE
                                                                             UNIVERSITY OF CALIFORNIA’S EX
                    19                          Plaintiff,                   PARTE MOTION FOR ORDER
                                                                             SHORTENING TIME RE: MOTION FOR
                    20              v.                                       TEMPORARY RESTRAINING ORDER
                                                                             AND ORDER TO SHOW CAUSE RE:
                    21       UNITED STATES DEPARTMENT OF                     PRELIMINARY INJUNCTION;
                             HOMELAND SECURITY; U.S.                         DECLARATION OF JENNIFER S.
                    22       IMMIGRATION AND CUSTOMS                         ROMANO IN SUPPORT THEREOF
                             ENFORCEMENT; CHAD F. WOLF, in
                    23       his official capacity as Acting Secretary of    [Civil L.R. 6-3]
                             the United States Department of
                    24       Homeland Security; and MATTHEW
                             ALBENCE, in his official capacity as            Complaint filed: July 10, 2020
                    25       Acting Director of U.S. Immigration and
                             Customs Enforcement,
                    26
                                                Defendants.
                    27

                    28
  C ROWELL                                                                             PLAINTIFF’S MOTION FOR ORDER SHORTENING
& M ORING LLP
                                                                                                                             TIME
A TTORN E YS A T L A W
                                                                                                           CASE NO. 3:20-CV-04621
                                    Case 3:20-cv-04621 Document 5 Filed 07/10/20 Page 2 of 8



                         1          Plaintiff The Regents of the University of California (“The Regents”) hereby moves

                         2   pursuant to Civil Local Rule 6-3 for an Order Shortening Time for the Court to hear The Regents’

                         3   concurrently filed Ex Parte Motion for Temporary Restraining Order and Order to Show Cause

                         4   re: Preliminary Injunction (“TRO Motion”) to enjoin Defendants United States Department of

                         5   Homeland Security, Acting Secretary of Department of Homeland Security Chad F. Wolf, United

                         6   States Immigration and Customs Enforcement, and Acting Director of U.S. Immigration and

                         7   Customs Enforcement Matthew Albence (collectively, “Defendants”) from implementing their

                         8   July 6, 2020, memorandum (the “July 6 Directive”), which announced, inter alia, that “schools

                         9   adopting a hybrid model – that is, a mixture of online and in person classes –” must by August 4,

                    10       2020, certify to SEVP for each F-1 visa student attending such school that, among other things,

                    11       “the student is not taking an entirely online course load for the fall 2020 semester, and that the

                    12       student is taking the minimum number of online classes required to make normal progress in their

                    13       degree program.” Students for whom the school cannot so certify “must leave the country or take

                    14       alternate steps to maintain their nonimmigrant status such as transfer to a school with in-person

                    15       instruction . . . ..” (“the Directive”). See Decl. of Jennifer S. Romano in Support of Ex Parte

                    16       Motion to Shorten Time, at ¶ 2. Due to the exigent circumstances created by Defendants’

                    17       Directive, which has immediate effect on universities and their students, The Regents has suffered

                    18       and will continue to suffer serious and irreparable injury that can only be redressed by the relief

                    19       sought in the TRO Motion. Id. at ¶ 3. Accordingly, The Regents respectfully requests that the
                    20       TRO Motion be heard by the Court on July 14, 2020, or the soonest date thereafter as the Court

                    21       may be available.
                    22              As set forth in the concurrently filed Declaration of Jennifer S. Romano and detailed in the

                    23       materials submitted in support of The Regents’ TRO Motion, The Regents respectfully maintains

                    24       that all of the requirements of Civil Local Rule 6-3 have been met.

                    25              1.      Reasons for Requested Shortening of Time.

                    26              As detailed in the materials submitted in support of The Regents’ TRO Motion, immediate

                    27       relief is necessary to prevent substantial and irreparable damage to The Regents’ academic

                    28       community, including the immediate loss of valued international students and the erosion of any
  C ROWELL                                                                                PLAINTIFF’S MOTION FOR ORDER SHORTENING
& M ORING LLP
A TTORN E YS A T L A W
                                                                             -2-                                                TIME
                                                                                                              CASE NO. 3:20-CV-04621
                                    Case 3:20-cv-04621 Document 5 Filed 07/10/20 Page 3 of 8



                         1   gains made to date in protecting its community from an even higher rate of transmission of the

                         2   potentially deadly COVID-19 virus. Id. at ¶ 3. The Directive creates economic harm to the

                         3   University, the communities it serves and will prevent it from carrying out planned infrastructure

                         4   and capital improvements to its campus facilities. Id.

                         5          2.      Efforts Made to Obtain Stipulation.

                         6          On July 10, 2020, The Regents served Defendants with the summons, complaint, TRO

                         7   Motion, and its supporting papers filed in this matter. Id. at ¶ 2. In addition, in-house counsel for

                         8   Plaintiff, Margaret Wu, reached out with counsel for the California Attorney General’s Office,

                         9   Lee Sherman, to counsel for the Defendants, Rayford Farquhar, to advise counsel for the

                    10       Defendants of Plaintiff’s impending complaint and TRO Motion, and proposed a briefing

                    11       schedule for the Court to hear The Regents’ TRO Motion on an expedited basis. Id. at ¶ 5. Ms.

                    12       Wu was unable to reach an agreement or enter into a stipulation with Defendants to shorten time.

                    13       Id.

                    14              3.      Substantial Harm Will Occur if the Court Does Not Shorten Time.

                    15              As detailed in the TRO Motion, if the Directive is implemented, the University will suffer:

                    16       international students integral to the university experience will be lost; international students’

                    17       contributions to the University’s financial stability and the local economy will be lost; and gains

                    18       in public safety could be eliminated if schools are forced to reopen prematurely. Id. at ¶ 2.

                    19              Normally, 35 days are required between the filing of a motion and the hearing. Civil L.R.
                    20       7-2(a). If the Court does not shorten the time for hearing to less than 35 days and set a hearing

                    21       date for July 14, 2020, or as soon thereafter as possible, The Regents will be forced to comply

                    22       with an administrative policy that it contends is in violation of the Administrative Procedures Act

                    23       and therefore unlawful. Id. at ¶ 4. In particular, The Regents will have to either consider revising

                    24       plans to conduct courses in person rather than online as planned in contravention of the advice of

                    25       health experts or inform thousands of international students that they may not attend courses at

                    26       the University of California this fall in accordance with the Directive of ICE. Id. The date of

                    27       mandatory orientation and check-in for students planning to attend Berkeley this fall is August 19,

                    28       2020, less than a week after the earliest hearing date under a standard briefing schedule. Id. By
  C ROWELL                                                                                PLAINTIFF’S MOTION FOR ORDER SHORTENING
& M ORING LLP
A TTORN E YS A T L A W
                                                                              -3-                                               TIME
                                                                                                              CASE NO. 3:20-CV-04621
                                    Case 3:20-cv-04621 Document 5 Filed 07/10/20 Page 4 of 8



                         1   then, it will be too late to revise the curricula or provide reasonable notice to students that they

                         2   will be expected to attend classes in person rather than online. Id.

                         3           4.     The Underlying Disputes That Would Be Resolved in the Motion.

                         4           Plaintiff so moves, on the basis that it will demonstrate that (1) it is likely to succeed on

                         5   the merits of its claims under the Administrative Procedure Act (“APA”); (2) Plaintiff and its

                         6   students, including its international students who are in the United States on the nonimmigrant

                         7   student visa known as the “F-1” visa, are likely to suffer irreparable harm in the absence of

                         8   preliminary relief; and (3) the balance of equities and the public interest weigh heavily in favor of

                         9   returning to the status quo existing prior to the issuance of the Directive. Plaintiff’s Motion is

                    10       based upon the currently available administrative record, the declarations and exhibits submitted

                    11       in support of this Motion, and on such further evidence and argument as the Court may consider

                    12       at the hearing on this Motion.

                    13               5.     Prior Extension.

                    14               There have been no prior extensions requested—by stipulation or otherwise—in this case.

                    15       Id. at ¶ 6.

                    16               6.     Effect on Schedule.

                    17               If granted, the requested extension will have no effect on the schedule. Id. at ¶ 6. The

                    18       Regents filed its complaint on July 10, 2020, the same day as its Ex Parte Motion for Temporary

                    19       Restraining Order and an Order to Show Cause re: Preliminary Injunction and the present Motion
                    20       for an Order Shortening Time. Id. Nor has this Court issued its Order Setting Initial Case

                    21       Management Conference, per Civil L.R. 16-2. Id.

                    22

                    23

                    24

                    25

                    26

                    27

                    28
  C ROWELL                                                                                 PLAINTIFF’S MOTION FOR ORDER SHORTENING
& M ORING LLP
A TTORN E YS A T L A W
                                                                              -4-                                                TIME
                                                                                                               CASE NO. 3:20-CV-04621
                                  Case 3:20-cv-04621 Document 5 Filed 07/10/20 Page 5 of 8



                         1   Dated: July 10, 2020           Respectfully submitted,

                         2                                  CROWELL & MORING LLP

                         3
                                                            By: /s/ Jennifer S. Romano
                         4                                      Jennifer S. Romano (SBN 195953)
                                                                jromano@crowell.com
                         5                                      Emily T. Kuwahara (SBN 252411)
                                                                ekuwahara@crowell.com
                         6                                      Crowell & Moring LLP
                                                                515 South Flower Street, 40th Floor
                         7                                      Los Angeles, California 90071
                                                                Telephone: 213.622.4750
                         8
                                                                Charles F. Robinson (SBN 113197)
                         9                                      charles.robinson@ucop.edu
                                                                Margaret L. Wu (SBN 184167)
                    10                                          margaret.wu@ucop.edu
                                                                Allison M. Woodall (SBN 178533)
                    11                                          Allison.woodall@ucop.edu
                                                                Sonya U. Sanchez (SBN 247541)
                    12                                          sonya.sanchez@ucop.edu
                                                                UNIVERSITY OF CALIFORNIA
                    13                                          OFFICE OF THE GENERAL COUNSEL
                                                                1111 Franklin Street, 8th Floor
                    14                                          Oakland, CA 94607-5200
                                                                Telephone: 510.987.9800
                    15
                                                                Molly A. Jones (SBN 301419)
                    16                                          mojones@crowell.com
                                                                CROWELL & MORING LLP
                    17                                          3 Embarcadero Center, 26th Floor
                                                                San Francisco, California 94111
                    18                                          Telephone: 415.986.2800
                    19                                          Thomas A. Lorenzen (pro hac vice forthcoming)
                                                                tlorenzen@crowell.com
                    20                                          Daniel W. Wolff (pro hac vice forthcoming)
                                                                dwolff@crowell.com
                    21                                          CROWELL & MORING LLP
                                                                1001 Pennsylvania Avenue, N.W.
                    22                                          Washington, D.C. 20004-2595
                                                                Telephone: 202.624.2500
                    23
                                                                Attorneys for Plaintiff
                    24                                          THE REGENTS OF THE UNIVERSITY OF
                                                                CALIFORNIA
                    25

                    26

                    27

                    28
  C ROWELL                                                                   PLAINTIFF’S MOTION FOR ORDER SHORTENING
& M ORING LLP
A TTORN E YS A T L A W
                                                                 -5-                                               TIME
                                                                                                 CASE NO. 3:20-CV-04621
                                    Case 3:20-cv-04621 Document 5 Filed 07/10/20 Page 6 of 8



                         1                            DECLARATION OF JENNIFER S. ROMANO

                         2           I, Jennifer S. Romano, declare as follows:

                         3           1.      I am a partner at Crowell & Moring LLP, counsel for Plaintiff The Regents of the

                         4   University of California (“The Regents”). I make this declaration in support of The Regents’

                         5   Motion for an Order Shortening Time (the “Motion”) re: Motion for Temporary Restraining

                         6   Order and Order to Show Cause re: Preliminary Injunction (the “TRO Motion”). I have firsthand

                         7   knowledge of the facts set forth in this declaration and could and would competently testify

                         8   thereto if called upon to do so.

                         9           2.      On July 10, 2020, The Regents served Defendants with the summons and

                    10       complaint filed in this matter, as well as a Motion for Temporary Restraining Order and Order to

                    11       Show Cause re: Preliminary Injunction (“TRO Motion”) to enjoin Defendants United States

                    12       Department of Homeland Security, Acting Secretary of Department of Homeland Security Chad

                    13       F. Wolf, United States Immigration and Customs Enforcement, and Acting Director of U.S.

                    14       Immigration and Customs Enforcement Matthew Albence (collectively, “Defendants”) from

                    15       implementing their July 6, 2020, memorandum and news release, which announced, inter alia,

                    16       that “schools adopting a hybrid model – that is, a mixture of online and in person classes –” must
                    17       by August 4, 2020, certify to SEVP for each F-1 visa student attending such school that, among
                    18       other things, “the student is not taking an entirely online course load for the fall 2020 semester,
                    19       and that the student is taking the minimum number of online classes required to make normal
                    20       progress in their degree program.” Students for whom the school cannot so certify “must leave
                    21       the country or take alternate steps to maintain their nonimmigrant status such as transfer to a
                    22       school with in-person instruction . . . ..” (“the Directive”).

                    23               3.      The Regents contends that due to the exigent circumstances created by

                    24       Defendants’ Directive, which has immediate effect on universities and their students, The Regents

                    25       has suffered and will continue to suffer serious and irreparable injury that can only be redressed

                    26       by the relief sought in the TRO Motion. As detailed in the materials submitted in support of The

                    27       Regents’ TRO Motion, The Regents contends that immediate relief is necessary to prevent

                    28       substantial and irreparable damage to The Regents’ academic community, including the
  C ROWELL                                                                                    PLAINTIFF’S MOTION FOR ORDER SHORTENING
& M ORING LLP
A TTORN E YS A T L A W
                                                                               -6-                                                  TIME
                                                                                                                  CASE NO. 3:20-CV-04621
                                    Case 3:20-cv-04621 Document 5 Filed 07/10/20 Page 7 of 8



                         1   immediate loss of valued international students and the erosion of any gains made to date in

                         2   protecting its community from an even higher rate of transmission of the potentially deadly

                         3   COVID-19 virus. The Regents contends that the Directive creates economic harm to the

                         4   University, the communities it serves and will prevent it from carrying out planned infrastructure

                         5   and capital improvements to its campus facilities.

                         6          4.      If the Court does not shorten the time for hearing to less than 35 days and set a

                         7   hearing date for July 14, 2020, or as soon thereafter as possible, The Regents will be forced to

                         8   comply with an administrative policy that it contends is in violation of the Administrative

                         9   Procedures Act and therefore unlawful. In particular, The Regents contends that it will have to

                    10       either consider revising plans to conduct courses in person rather than online as planned in

                    11       contravention of the advice of health experts or inform thousands of international students that

                    12       they may not attend courses at the University of California this fall in accordance with the

                    13       Directive of ICE. On information and belief, the date of mandatory orientation and check-in for

                    14       students planning to attend Berkeley this fall is August 19, 2020, less than a week after the

                    15       earliest hearing date under a standard briefing schedule. By then, The Regents contends it will be

                    16       too late to revise the curricula or provide reasonable notice to students that they will be expected

                    17       to attend classes in person rather than online.

                    18              5.      On information and belief, on July 10, 2020, in-house counsel for Plaintiff,

                    19       Margaret Wu, reached out with counsel for the California Attorney General’s Office, Lee
                    20       Sherman, to counsel for the Defendants, Rayford Farquhar, to advise counsel for the Defendants

                    21       of Plaintiff’s impending complaint and TRO Motion, and to proposed a briefing schedule for the
                    22       Court to hear The Regents’ TRO Motion on an expedited basis. Ms. Wu was unable to reach an

                    23       agreement or enter into a stipulation with Defendants to shorten time.

                    24              6.      There have been no prior extensions requested—by stipulation or otherwise—in

                    25       this case. If granted, the requested extension will have no effect on the schedule. Nor has this

                    26       Court issued its Order Setting Initial Case Management Conference, per Civil L.R. 16-2.

                    27       ///

                    28       ///
  C ROWELL                                                                               PLAINTIFF’S MOTION FOR ORDER SHORTENING
& M ORING LLP
A TTORN E YS A T L A W
                                                                               -7-                                             TIME
                                                                                                             CASE NO. 3:20-CV-04621
                                   Case 3:20-cv-04621 Document 5 Filed 07/10/20 Page 8 of 8



                         1          I declare under penalty of perjury under the laws of the United States that the foregoing is

                         2   true and correct. Executed this 10th day of July, 2020 at Los Angeles, California.

                         3
                                                                               /s/ Jennifer S. Romano
                         4                                                       Jennifer S. Romano
                         5

                         6

                         7

                         8

                         9

                    10

                    11

                    12

                    13

                    14

                    15

                    16
                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
  C ROWELL                                                                              PLAINTIFF’S MOTION FOR ORDER SHORTENING
& M ORING LLP
A TTORN E YS A T L A W
                                                                            -8-                                               TIME
                                                                                                            CASE NO. 3:20-CV-04621
